NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LIGHTING BALLAST CONTROL LLC,
Plaintiff-Appellee, '
_ V.
PHILIPS ELECTRONICS NORTH AMERICA
CORPORATION, _
Defendant,
A.ND .
UNIVERSAL LIGHTING TECHNOLOGIES, INC.,
Defendant-Appellant.
2012-1014
Appea1 from the United States District Court for the
N01'thern District of Texas in case n0. 09-CV-0029, Judge
Reed O’C0nnor.
ON MOTION _
ORDER
Universa1 Lighting Techno10gieS, Inc. moves without
opposition for a 24-day extension of time from the date of

LIGHTING BALLAST V. PHILIPS ELECTRON 2
service of Lighting Ba11ast Control LLC’s responsive brief
to file its reply brief.
Upon consideration thereof
IT ls OR1)EREo THAT:
The motion is granted Universa1 Lighting Techno1o-
gies, Inc.’s reply brief is due 24 days from the date of
service of Lighting Ba11ast Control LLC’s responsive brief.
FoR THE CoURT
HAR 2 1 2012
/s/ J an Horba1y
Date J an Horba1y
Clerk
cc: Jonathan T. Suder, Esq.
Steven J. Routh, Esq. `
FlLED
321 us.c0um0FAPPaALs ron
me FEnEnAL macon
MAR 2 1 -2012
.lAN HORBA|.Y
. CLERK